The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
General Information
The merits of this case have been carefully examined again in light of applicant's response received 04/20/2022. The objections to the specification have been overcome and hereby withdrawn.
However, the drawings contain an issue that had not been identified in the previous action; therefore, the examiner opens the prosecution and a rejection under 35 USC 112 (a) & (b) is put forward.

Specification Objection
The specification is objected to for the following reason:
The title of design is not consistent throughout the application. See MPEP 1503.01 (I). In the specification dated 04/20/200, it is stated: “The Title is amended as follows: COMBINATION SADDLE AND INSERT SADDLE FOR A PIPE SUPPORT SYSTEM.” However, the article named in the title in the preamble, descriptions of the figures, and claim (combination saddle and insert for a pipe support system) does not correspond to the article named in the broken line statement (saddle for the saddle and insert). 
Accordingly, all instances of the title throughout the application, original oath and declaration excepted, must be amended to be consistent.

Claim Rejection - 35 USC § 112 (a) & (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Some features shown in the figures (see the illustration below) are indefinite and non-enabled because there is no supporting disclosure in the instant application to enable one of ordinary skill in the art to understand the depth and three-dimensional appearance of the features and surfaces shown therein without resorting to conjecture.

In the illustrations following, the shaded areas are indefinite and non-enabled.

    PNG
    media_image1.png
    285
    1036
    media_image1.png
    Greyscale

To overcome this part of the rejection, applicant may remove the indefinite and non-enabled features from the claim by converting them to broken lines.

Corrected drawing sheets may be submitted in reply to the Office action.
The examiner  recommends using a lossless file format when submitting drawings through EFS-web (e.g., TIFF, PNG, GIF, BMP). Applicants are encouraged to submit the amended drawings all in vector format. Guidelines may be found at https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Conclusion
The claim stands rejected under 35 USC 112 (a) & (b) as set forth above.
The references cited but not applied are considered cumulative art related to the claimed design.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rozita Mozaffarian whose telephone number is (571) 272-9293. The examiner can normally be reached Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Primary Examiner, Omeed Agilee can be reached Monday through Friday at (408) 918-7681, or the examiner’s supervisor, Susan Bennett Hattan can be reached on (571) 272-6024. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



 /R.M./Examiner, Art Unit 2918                                                                                                                                                                                                        


/OMEED AGILEE/Primary Examiner, Art Unit 2924